 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MADIHA MINER,                                      No. 2:19-cv-01496 MCE AC PS
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNITED STATES OF AMERICA, FBI,
      and CIA,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in

19   by E.D. Cal. R. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

20   pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, and has submitted the affidavit required by that

21   statute. See 28 U.S.C. § 1915(a)(1). The motion to proceed IFP will therefore be granted.

22                                             I. SCREENING

23          A determination that a plaintiff qualifies financially for in forma pauperis status does not

24   complete the inquiry required by the statute. The federal IFP statute requires federal courts to

25   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which

26   relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

27   28 U.S.C. § 1915(e)(2). Plaintiff must assist the court in determining whether or not the

28   complaint is frivolous, by drafting the complaint so that it complies with the Federal Rules of
                                                        1
 1   Civil Procedure (“Fed. R. Civ. P.”). Under the Federal Rules of Civil Procedure, the complaint
 2   must contain (1) a “short and plain statement” of the basis for federal jurisdiction (that is, the
 3   reason the case is filed in this court, rather than in a state court), (2) a short and plain statement
 4   showing that plaintiff is entitled to relief (that is, who harmed the plaintiff, and in what way), and
 5   (3) a demand for the relief sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth
 6   simply, concisely and directly. Fed. R. Civ. P. 8(d)(1).
 7           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
 9   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
10   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
11   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
12   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
13   denied, 564 U.S. 1037 (2011).
14           The court applies the same rules of construction in determining whether the complaint
15   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
16   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
17   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
18   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
19   (1972). However, the court need not accept as true conclusory allegations, unreasonable
20   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
21   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
22   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
23   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
24   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
25   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
26   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
27   Iqbal, 556 U.S. at 678.
28   ////
                                                          2
 1          A pro se litigant is entitled to notice of the deficiencies in the complaint and an
 2   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
 3   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
 4   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 5                                          II. THE COMPLAINT
 6          The putative complaint presents no specific legal claim but alleges that plaintiff and
 7   plaintiff’s family are “being maliciously harassed by the United States of America – FBI and
 8   CIA.” ECF No. 1 at 5. Plaintiff details the harassment as follows: tampering with their vehicles
 9   (shattering a window in a car wash, nails in the tires, no air conditioning, a broken handle, failure
10   to start, a vehicle burglary, license plates stolen); plaintiff’s brother being over-charged by the
11   Sacramento Housing Authority, being billed close to $26,000 by Social Security for stopping
12   disability benefits, his mail being withheld, and an unidentified individual fraudulently posing as
13   a lawyer/advocate for plaintiff’s brother’s housing situation; the incarceration of plaintiff’s
14   mother without habeas corpus protection; breaking up plaintiff’s family; withholding incoming
15   and outcoming calls; surveillance; theft at plaintiff’s family’s homes; and discrimination against
16   plaintiff’s family at their places of employment. Id. at 7 and 8.
17                                             III. ANALYSIS
18          The complaint does not contain facts supporting any cognizable legal claim against any
19   defendant. The court finds that the complaint consists entirely of fanciful and delusional
20   allegations with no basis in law and no plausible supporting facts. See ECF No. 1. The contents
21   of the complaint make clear that any attempt at amendment would be futile and no plausible
22   claim exists. Iqbal, 556 U.S. at 678; Noll, 809 F.2d 1446. The undersigned will therefore
23   recommend that the complaint be dismissed with prejudice. The undersigned further
24   recommends that all motions filed by plaintiff in this case, including a motion for habeas corpus
25   on behalf of plaintiff’s mother (ECF No. 3) and a motion for summary judgment (ECF No. 5), be
26   denied as moot, and that this case be closed.
27   ////
28   ////
                                                         3
 1                                          V. CONCLUSION
 2          In accordance with the above, IT IS HEREBY ORDERED that Plaintiff’s application to
 3   proceed in forma pauperis (ECF No. 2), is GRANTED.
 4          Further, IT IS HEREBY RECOMMENDED that all claims against all defendants should
 5   be DISMISSED with prejudice, and all pending motions, including ECF Nos. 3 and 5, be
 6   dismissed as MOOT, and that this case be closed.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 9   after being served with these findings and recommendations, plaintiff may file written objections
10   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
11   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
12   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
13   (9th Cir. 1991).
14          IT IS SO ORDERED.
15   DATED: August 28, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
